Case 2:17-cv-03306-SJO-MRW Document 69 Filed 10/11/18 Page 1 of 2 Page ID #:418




 1 MICHAEL N. FEUER, City Attorney (SBN 111529x)
   THOMAS H. PETERS, Chief Assistant City Attorney (SBN 163388)
 2 CORY M. BRENTE, Supervising Assistant City Attorney (SBN 115453)
 3 ELIZABETH T. FITZGERALD, Deputy City Attorney (SBN 158917)
   200 N. Main Street; 6th Floor, City Hall East
 4 Los Angeles, CA 90012
   Email: Elizabeth.fitzgerald@lacity.org
 5 Phone No.: (213) 978-7560, Fax No.: (213) 978-8785
 6   Attorneys for Defendant CITY OF LOS ANGELES
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   DARREN "PETE" WHITE                    CASE NO.: CV17-03306 SJO (MRWx)
                                            Honorable S. James Otero
12
                   Plaintiff,
13                                          JOINT STIPULATION AND
           vs.                              REQUEST FOR DISMISSAL AND
14                                          [PROPOSED] ORDER OF DISMISSAL
15   CITY OF LOS ANGELES; CHIEF             WITH PREJUDICE
16   CHARLIE BECK, in his official
     capacity; SERGEANT KENNY and
17   and DOES 1 through 10,
18
                   Defendants.
19
20

21         TO THE HONORABLE COURT AND TO THE CLERK OF THE
22   COURT:
23         Pursuant to Fed. R. Civ. P. 41 (a)(2), Plaintiff Darren Pete White and
24   Defendants City of Los Angeles, by and through their counsel of record hereby
25   stipulate to the following:
26   III
27   III
28   III
                                              1
Case 2:17-cv-03306-SJO-MRW Document 69 Filed 10/11/18 Page 2 of 2 Page ID #:419




 1         Whereas, the parties seek to dismiss all claims in the above entitled action
 2   and request that the Court execute and enter an ORDER OF DISMISSAL OF
 3   ENTIRE ACTION WITH PREJUDICE AS TO ALL CAUSES OF ACTIONS
 4   AGAINST DEFENDANT CITY OF LOS ANGELES.
 5   Dated: October 10,2018
 6                             Respectfully submitted,

 7                             MICHAEL N. FEUER, City Attorney
                               THOMAS H. PETERS, ChIef Assistant Ci~ Attorney
 8                             CORY M. BRENTE, Supervising Assist. CIty Attorney
 9                             By:   /S/
                                     ELIZABETH T. FITZGERALD
10                                   Deputy City Attorney
11
                               Attorneys for Defendant CITY OF LOS ANGELES
12                             and CIDEF CHARLIE BECK
13   Dated: October 10,2018
14
                               Respectfully submitted,
15
                               LAW OFFICES OF CAROL SOBEL
16
17                             By:   /S/
                                     CAROL A. SOBEL
18
                               Attorneyfor PlaintfffDARREN "PETE" WHITE
19

20
21   Dated: October 10, 2018
22                             Respectfully submitted,
23
                               SCHONBRUN SEPLOW HARRIS & HOFFMAN
24
25                             By:   /S/
                                     CATHERINE ELIZABETH SWEETSER
26                             Attorneyfor PlainttffDARREN PETE WHITE
27
28

                                              2
